Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 23, 2015

The Court of Appeals hereby passes the following order:

A16A0365. WELLS FARGO BANK N. A. v. BRADFORD PROPERTIES, INC.

      Bradford Properties, Inc., which jointly owned property with Wells Fargo Bank

N. A., filed a petition for quiet title and equitable partition pursuant to OCGA § § 44-

6-140 and 23-3-40 and sought the appointment of a special master pursuant to OCGA

§ 13-3-43. The special master concluded that Bradford owned a fifty percent interest

in the property and Wells Fargo held legal title to the remaining fifty percent. He

recommended that the trial court order the sale of the property, and the property was

sold to Bradford. The trial court entered a decree of title and confirmation of sale,

wherein it confirmed the sale and ordered that fee simple title to the land vest in

Bradford. Wells Fargo Bank filed a notice of appeal from that order. Bradford

subsequently filed a motion to dismiss the notice of appeal, which the trial court

granted. Wells Fargo filed a notice of appeal to this Court from the dismissal of its

notice of appeal. However, we lack jurisdiction.

       Under Ga. Const. 1983, Art. VI, Sec. VI, Par. III, the Supreme Court has

original appellate jurisdiction over cases involving title to land. Because this appeal

involves title to land, jurisdiction appears to lie in the Supreme Court. See Tharp v.

Harpagon Co., 278 Ga. 654, 655 (1) (604 SE2d 156) (2004). See also Durden v.
Griffin, 270 Ga. 293 (509 SE2d 54) (1998) (affirming trial court’s dismissal of

notices of appeal in action seeking title to land). Accordingly, the appeal is hereby

TRANSFERRED to the Supreme Court for disposition.



                                       Court of Appeals of the State of Georgia
                                                                            12/23/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.